Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .

   



EXAMINER’S AMENDMENT
Authorization for this examiner’s amendment was given in an interview with attorney Thomas Canty on 08/02/2022 An examiner’s amendment to the record appears below. Should the changes and/or additions be unacceptable to applicant, an amendment may be filed as provided by 37 CFR 1.312. To ensure consideration of such an amendment, it MUST be submitted no later than the payment of the issue fee. The application has been amended as follows: 

Claim 9. (canceled)


					Allowable Subject Matter

 The following is an examiner’s statement of reasons for allowance: The closest prior art of record are Hosseini US 2015/0,038,313, Kurosawa JP 2005190857.
Claim 1: Applicant's apparatus claim 1 is considered to be patentable distinct over the prior art. In particular the prior art does not disclose, teach or suggest in combination A method for creating at least one recess, in particular an aperture, in a transparent or transmissive material comprising: the beam of electromagnetic radiation produces modifications in different regions along the beam axis having different characteristics in the material such that an etching process in the material is heterogeneous and etching rates in the different regions along the beam axis differ from one another under unchanged etching conditions, wherein the different characteristics of the modifications are achieved by varying at least one parameter of the beam of electromagnetic radiation across the different regions along the beam axis, the at least one parameter comprising at least one of a pulse energy, a beam shape, or an intensity, in the way disclosed in claim 1.

Claims 2,4-8,10-11 are allowed as being dependent from allowed claim 1.

					Examiner’s comment
 The closest prior arts were Hosseini US 2015/0,038,313, Kurosawa JP 2005190857 related to the limitation mentioned above. 
The application discloses that the beam of electromagnetic radiation produces modifications in different regions along the beam axis having different characteristics in the material and etching rates in the different regions along the beam axis differ from one another under unchanged etching conditions. However, Hosseini only discloses the length of the filament may be controllable by changing the process parameters, such as power, focusing characteristics and beam shape, which are controlled machine parameters. Varying such parameters may result in a change in the characteristics associated with the photoacoustic modification created in the material, but it silent on producing modifications in different regions along the beam axis having different characteristics in the material causing different etching rate. Another closest prior art, Kurosawa teaches the laser beam irradiation step irradiates the first surface of the glass substrate with a focal point coupled thereto, Thereafter, the focal point is scanned inside the glass substrate in the direction perpendicular to the first surface, Then, the focal point reaches the second surface of the glass substrate, but silent on different focal point along z-axis of laser beam has different characteristics causing different etching rate.

Conclusion
Any inquiry concerning this communication or earlier communications from the examiner should be directed to YI HAO whose telephone number is (571)272-4597. The examiner can normally be reached Monday - Friday.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s primary examiner, Jimmy Chou can be reached on (571)270-7107. The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of published or unpublished applications may be obtained from Patent Center. Unpublished application information in Patent Center is available to registered users. To file and manage patent submissions in Patent Center, visit: https://patentcenter.uspto.gov. Visit https://www.uspto.gov/patents/apply/patent-center for more information about Patent Center and https://www.uspto.gov/patents/docx for information about filing in DOCX format. For additional questions, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.



/YI . HAO/
Examiner, Art Unit 3761

/JIMMY CHOU/Primary Examiner, Art Unit 3761